     Case 2:19-cv-02627-FMO-SS Document 10 Filed 05/30/19 Page 1 of 2 Page ID #:26




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8                      CENTRAL DISTRICT OF CALIFORNIA
9
     OMEED TABIEI, individually and on                      )     Case No.
10   behalf of all others similarly situated,               )
                                                            )     2:19-cv-02627
11                                                                NOTICE OF VOLUNTARY
                                                            )
     Plaintiff,                                                   DISMISSAL OF ENTIRE
12                                                          )
                                                            )     ACTION WITHOUT
13
     vs.                                                    )     PREJUDICE.
14
                                                            )
15   NATIONAL DEBT RELIEF LLC, and                          )
     DOES 1 through 10, inclusive, and each                 )
16
     of them,                                               )
17                                                          )
18
                                                            )
     Defendant.                                             )
19

20          NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
21   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
22   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
23   motion for summary judgment. Accordingly, this matter may be dismissed
24   without prejudice and without an Order of the Court.
25
            Respectfully submitted this 30th Day of May, 2019.
26

27                                            By: s/Adrian R. Bacon Esq.
28
                                                   Adrian R. Bacon
                                                  Attorney For Plaintiff


                                        Notice of Dismissal - 1
     Case 2:19-cv-02627-FMO-SS Document 10 Filed 05/30/19 Page 2 of 2 Page ID #:27




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on May 30, 2019 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on May 30, 2019, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Adrian R. Bacon
10
       Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
